ACCEPTED
                                                                                                          03-14-00574-CV
                                                                                                                 3697905
                                                                                                THIRD COURT OF APPEALS
                                                                                                           AUSTIN, TEXAS
                                                                                                      1/8/2015 1:35:47 PM
                                                                                                        JEFFREY D. KYLE
                                  CAUSE NO. 03-14-00574-CV                                                         CLERK


SHARON LEE HANSON                              §       THIRD DISTRICT
                                               §                                     FILED IN
V.                                             §       COURT OF APPEALS  OF TEXAS
                                                                     3rd COURT OF APPEALS
                                               §                           AUSTIN, TEXAS
GUY ROBB COWEN                                 §       IN AUSTIN, TEXAS1/8/2015 1:35:47 PM
                                                                         JEFFREY D. KYLE
                                                                               Clerk
      APPELLEE'S UNOPPOSED MOTION FOR EXTENSION OF TIME TO FILE
           APPELLEE'S BRIEF WITH CERTIFICATE OF CONFERENCE

TO THE HONORABLE JUSTICES OF THIS COURT:

       COMES NOW GUY ROBB COWEN, APPELLANT-MOVANT, herein and files his

Motion for Extension of Time to File Appellee's Brief, pursuant to Local Rules 47 and 52 and

Texas Rules of Appellate Procedure 10.1 and 10.5(b)(1), and in support thereof shows the

following:

                      I. BACKGROUND AND BASIS FOR EXTENSION

       Briefly, by way of background, the undersigned counsel was served Appellant's brief on

or about December 10, 2014, making the Appellee's brief on this same day. Despite efforts to

complete the brief over the holidays, Appellee cannot meet the deadline effectively. No previous

extensions have been requested by Appellee. The undersigned counsel, aside from having a trial

practice, is currently working on a total of five (5) briefs with two (2) of those being Petitions for

Certiorari to the U.S. Supreme Court from the US Court of Appeals in the 10 th and 5th Circuits.

The undersigned counsel is a solo practitioner. Additionally, it appears that the record may need

to be supplemented with a hearing transcript that has not been provided to the Court, at this time,

and which is material and relevant to the claims raised by Appellant in her brief. The undersigned

counsel seeks a thirty (30) day extension to allow her to assure there is a complete record before

the Court and adequate time to address all matters thoroughly.



                                                   1
                          II. GOOD CAUSE AND NOT FOR DELAY

       The Motion is not filed due to Movant's actions or omissions of any kind. Moreover, the

motion is not sought for delay and is in the interest of justice and to honor this country’s

constitutional mandates to the right to effective assistance of counsel and due process.

       WHEREFORE, PREMISES CONSIDERED, the undersigned counsel prays that

Appellee-Movant be granted an extension of time to file his brief in the proceeding herein.

                                                      Respectfully submitted,


                                                      By:___/s/__Marie E. Galindo_______
                                                             MARIE E. GALINDO
                                                      Attorney at Law
                                                      639 Heights Boulevard
                                                      Houston, Texas 77009
                                                      Telephone No. 713.299.1510
                                                      Facsimile No. 713.651.0776
                                                      State Bar No. 00796592

                                                      ATTORNEY FOR APPELLEE-
                                                      MOVANT


                                   Certificate of Service

       On JANUARY 8, 2015, a copy of the above-referenced pleading was sent via email to

Mr. Richard Mock, Appellant's counsel, and his assistant.

                                       __/s/_Marie E. Galindo___________
                                       MARIE E. GALINDO


                                   Certificate of Conference

       On this same day, the undersigned counsel's office left a message and sent an email

asking Mr. Mock about his position as to the filing of this request and explained the basis of said

request. Mr. Mock has emailed that he does not oppose said motion.


                                               _/s/_Marie E. Galindo__________________
                                               MARIE E. GALINDO


                                                  2